Name: Commission Regulation (EEC) No 1649/84 of 12 June 1984 abolishing the countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156/ 18 Official Journal of the European Communities 13 . 6 . 84 COMMISSION REGULATION (EEC) No 1649/84 of 12 June 1984 abolishing the countervailing charge on tomatoes originating in Morocco whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1396/84 of 18 May 1984 (3), as last amended by Regulation (EEC) No 1 533/84 (4), introduced a countervailing charge on tomatoes originating in Morocco ; Whereas for this product originating in Morocco there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 1396/84 is hereby repealed. Article 2 This Regulation shall enter into force on 13 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 103, 16 . 4 . 1984, p. 1 . (3) OJ No L 133, 19 . 5 . 1984, p. 37 . 4) OJ No L 145, 31 . 5 . 1984, p. 87.